

Exhibit 10.1


FIFTH AMENDMENT
TO CREDIT AND GUARANTY AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of March 31, 2017 and is entered into by and among TERRAFORM GLOBAL
OPERATING, LLC, a Delaware limited liability company (“Borrower’’), the other
Credit Parties party hereto, and GOLDMAN SACHS BANK USA (“Goldman Sachs”), as
Administrative Agent (“Administrative Agent”), and is made with reference to
that certain CREDIT AND GUARANTY AGREEMENT dated as of August 5, 2015 (as
amended through the date hereof, the “Credit Agreement”) by and among Borrower,
TERRAFORM GLOBAL, LLC, a Delaware limited liability company, the subsidiaries of
Borrower named therein, the Lenders, the Administrative Agent, Collateral Agent
and the other Agents named therein. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement after giving effect to this Amendment.
RECITALS
WHEREAS, pursuant to Section 2.13(b) of the Credit Agreement, Borrower has
permanently reduced the Revolving Commitments to $0 on the date hereof; and
WHEREAS, pursuant to Section 10.5(a) of the Credit Agreement, the Administrative
Agent and the Borrower have agreed to amend the Credit Agreement as set forth
herein to cure certain ambiguities, omissions, defects and/or inconsistencies
arising from such reduction of the Revolving Commitments.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.    AMENDMENTS TO CREDIT AGREEMENT
A.    The definition of “Lender Counterparty” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement prior to the Fifth Amendment
Effective Date (including any Person who is an Agent or a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be an Agent or a Lender, as the
case may be); provided, at the time of entering into a Hedge Agreement, no
Lender Counterparty shall be a Defaulting Lender or a Disqualified Lender.
B.    The definition of “Requisite Lenders” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:







--------------------------------------------------------------------------------




“Requisite Lenders” means one or more Lenders having or holding Revolving
Exposure and representing more than 50% of the aggregate Revolving Exposure of
all Lenders; provided that the amount of Revolving Exposure of all Lenders shall
be determined by disregarding the Revolving Exposure of any Defaulting Lender;
provided further that, following the Fifth Amendment Effective Date, the
Administrative Agent alone shall constitute Requisite Lenders (or such other
Lenders as may be required to approve or take any actions under this Agreement
or any other Credit Document) for purposes of this Agreement and each of the
other Credit Documents.
C.    Section 1.1 of the Credit Agreement is hereby amended to add the following
defined term in appropriate alphabetical order:
“Fifth Amendment Effective Date” shall have the meaning assigned to such term in
that certain Fifth Amendment to Credit and Guaranty Agreement, dated as of March
31, 2017, by and among Borrower, the Administrative Agent and the other Credit
Parties party thereto.


D.    Section 5.1 of the Credit Agreement is hereby amended by adding the
following Section 5.1(r):
“(r)    Notwithstanding anything herein to the contrary, following the Fifth
Amendment Effective Date, (i) Holdings shall not be required to deliver the
items set forth in Section 5.1(b), (c), (d), (e), (i) and (p) and (ii) Holdings
shall deliver the items set forth in Section 5.1(m) within 90 days after the end
of each Fiscal Year.”
E.    Section 6.7 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“6.7     [Reserved].”


F.    For the avoidance of doubt (i) the determination of any Event of Default
pursuant to Section 8.1 of the Credit Agreement shall be made in light of and
after giving effect to Section 5.1(r) of the Credit Agreement and (ii) any
requirement for pro forma compliance with any provision of Section 6.7 of the
Credit Agreement (as in effect prior to the Fifth Amendment Effective Date)
shall be deemed satisfied following the Fifth Amendment Effective Date.
SECTION II.    CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Fifth Amendment
Effective Date”):
A.    Execution. Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by each of the Credit Parties,
the Administrative Agent and the Collateral Agent.




--------------------------------------------------------------------------------




B.    Representations and Warranties. The representations and warranties
contained in Section III hereof and in Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6,
and 4.25 of the Credit Agreement shall be true and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.
C.    Default. As of the date hereof, after giving effect to this Amendment, no
event shall have occurred and be continuing or would result from the
effectiveness of this Amendment that would constitute an Event of Default or a
Default.
D.    Fees. The Administrative Agent shall have received, or shall have received
satisfactory confirmation of payment of, all fees and other amounts due and
payable on or prior to the Fifth Amendment Effective Date, including, to the
extent invoiced, all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder or under any other Credit Document.
E.    Commitment Reduction. The Revolving Commitments shall be permanently
reduced to $0, and the aggregate amount of all Loans outstanding shall be $0.
SECTION III.    REPRESENTATIONS AND WARRANTIES
In order to induce Administrative Agent to enter into this Amendment and to
amend the Credit Agreement in the manner provided herein, each Credit Party
party hereto represents and warrants to Administrative Agent that the following
statements are true and correct in all respects:
A.    Corporate Power and Authority. Each Credit Party party hereto has all
requisite power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Credit Documents.
B.    Authorization of Agreements. The execution and delivery of this Amendment
and the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.
C.    No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Borrower or any Credit Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation,




--------------------------------------------------------------------------------




breach or default referred to in clause (i) or (ii) of this Section III.C.,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, (iii) except as permitted under the Amended Agreement, result in
or require the creation or imposition of any Lien upon any of the properties or
assets of any Credit Party (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent on behalf of Lenders), or (iv) require
any approval of stockholders or partners or any approval or consent of any
Person under any Contractual Obligation of any Credit Party, except for such
approvals or consents which will be obtained on or before the date hereof and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect.
D.    Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by each Credit Party of the Amended Agreement
and the other Credit Documents, except for such actions, consents and approvals
the failure to obtain or make which could not reasonably be expected to result
in a Material Adverse Effect or which have been obtained and are in full force
and effect.
E.    Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party hereto and
thereto and each constitutes a legal, valid and binding obligation of such
Credit Party, to the extent a party hereto and thereto, enforceable against such
Credit Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
F.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Sections 4.1, 4.2, 4.3, 4.4, 4.5,
4.6, and 4.25 of the Amended Agreement are and will be true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.
G.    Absence of Default. After giving effect to this Amendment, no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Default.
H.    Lender Counterparties. As of the date hereof, the only Lender
Counterparties under the Credit Agreement and the other Credit Documents are
Goldman Sachs Bank USA, Citibank, N.A., Morgan Stanley Capital Services LLC and
J. Aron & Company.


SECTION IV.    ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION




--------------------------------------------------------------------------------




Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Party hereby confirms and reaffirms that each Credit Document to which it
is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Credit Documents the payment and performance of
all “Obligations” and “Secured Obligations”, as applicable, under each of the
Credit Documents to which it is a party (in each case as such terms are defined
in the applicable Credit Document).
Each Credit Party acknowledges and agrees that, after giving effect to this
Amendment, any of the Credit Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment. As of the Fifth Amendment
Effective Date, each Credit Party reaffirms each Lien it granted to the
Collateral Agent for the benefit of the Secured Parties, and any Liens that were
otherwise created or arose under each of the Credit Documents to which such
Credit Party is party and reaffirms the guaranties made in favor of each Secured
Party under each of the Credit Documents to which such Credit Party is party,
which Liens and guaranties shall continue in full force and effect during the
term of the Credit Agreement and any amendments, amendments and restatements,
supplements or other modifications thereof and shall continue to secure the
Obligations of the Borrower and the other Credit Parties under any Credit
Document, in each case, on and subject to the terms and conditions set forth in
the Credit Agreement and the Credit Documents.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Credit Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.
SECTION V.    MISCELLANEOUS
A.    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(i)    On and after the Fifth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
(ii)    Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.




--------------------------------------------------------------------------------




(iii)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent under, the Credit Agreement or any of the other
Credit Documents.
B.    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
C.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
D.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
E.    Credit Document. This Amendment shall constitute a Credit Document.
[Remainder of this page intentionally left blank.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


TERRAFORM GLOBAL, LLC
By: /s/ Rebecca Cranna            
Name: Rebecca Cranna
Title: Executive Vice President and     Chief Financial Officer




TERRAFORM GLOBAL OPERATING, LLC
By: /s/ Rebecca Cranna            
Name: Rebecca Cranna
Title: Executive Vice President and     Chief Financial Officer




EM HOLDINGS 18, LLC
By: TerraForm Global Operating, LLC, its managing member
By: /s/ Rebecca Cranna            
Name: Rebecca Cranna
Title: Executive Vice President and     Chief Financial Officer






[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------






SE EMERGING MARKETS SOLAR HOLDINGS PTE. LTD.
By: /s/ Krishna Subramanian Iyer        
Name: Krishna Subramanian Iyer
Title: Director




TERRAFORM GLOBAL INTERNATIONAL HOLDINGS B.V.
By: /s/ Sander Rep                
Name: Sander Rep
Title: Managing Director


[Signature Page to Fifth Amendment]

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK, USA, as Administrative Agent and Collateral Agent

By: /s/ Douglas Tansey        
Authorized Signatory








































[Signature Page to Fifth Amendment]